IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PENNSYLVANIA STATE EMPLOYEES              : No. 241 MAL 2019
CREDIT UNION,                             :
                                          :
                   Respondent             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
MARGARET M. STUSKI, A/K/A                 :
MARGARET STUSKI BOND AND CRAIG            :
GEORGE BOND,                              :
                                          :
                   Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of November, 2019, the Petition for Allowance of Appeal

is DENIED.